Case 8:20-cv-00043-SB-ADS Document 192-33 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3978




Summary Judgment Ex. 52
Case 8:20-cv-00043-SB-ADS Document 192-33 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:3979
Case 8:20-cv-00043-SB-ADS Document 192-33 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:3980
Case 8:20-cv-00043-SB-ADS Document 192-33 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3981
